Citation Nr: 1505196	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-30 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to death pension benefits.

2.  Entitlement to accrued benefits.

3.  Entitlement to dependency and indemnity compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to January 1960, and died in April 2009.  The appellant is his widow.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decisional letter from the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant submitted a claim for death benefits in February 2010.  She checked the box stating she was filing a claim for service connection for the cause of the Veteran's death.  In a May 2010 letter, the appellant stated she was not seeking DIC benefits because the Veteran's death was not service-connected.  The statement of the case listed all three issues.  The appellant's substantive appeal is ambiguous.  She marked the box indicating she wanted to appeal all issues listed on the statement of the case, but her written argument appears to address only the claim for death pension benefits.  In Percy v. Shinseki, 23 Vet. App. 37, 46 (2009), the Court of Appeals for Veterans Claims (Court) held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  The Court stated that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."  Id. at 47.  Accordingly, the Board will address each issue listed on the preceding page.

The issue of entitlement to DIC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.  



FINDINGS OF FACT

1.  The Veteran did not serve on active duty during a period of war.

2.  The Veteran did not have a claim pending at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for death pension benefits have not been met.  38 U.S.C.A. § 1521(a), (b) (West 2014).

2.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121(c) (West 2014); 38 C.F.R. § 3.1000(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Board points out that there are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Such claims include where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The Court has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.

Factual Background, Legal criteria and Analysis

The Veteran's only period of service was from February 1958 to January 1960.

The appellant submitted a claim for death benefits in February 2010.  She indicated the Veteran had never filed a claim with the VA.

	Death pension

Death pension benefits are available for the surviving spouses of Veterans with qualifying service. 38 U.S.C.A. § 1541(a).  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. § 1521(a), (b) ; 38 C.F.R. § 3.3(a)(3).  

The appellant does not dispute the fact that the Veteran did not have wartime service.  Rather, she argues that the law should not require that a Veteran have such service in order for her to qualify for death pension benefits.  While sympathetic to her claim, the Board is constrained to apply the law as written.  As such, since the Veteran did not have qualifying service, the appellant is not eligible for death pension benefits.


	Accrued benefits 

A proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The record indicates the Veteran never filed a claim for VA benefits.  Thus, there was no "claim pending" when he died.  There is, accordingly, no basis on which the appellant is entitled to accrued benefits.  

Additional considerations

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  The appellant's claims lack legal merit and must be denied.


ORDER

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.

REMAND

With respect to the claim for service connection for the cause of the Veteran's death, the Board notes the appellant's initial claim specifically indicated she was filing for such benefits.  The death certificate shows the Veteran died in April 2009 of a myocardial infarction.  Congestive heart failure and chronic kidney disease were listed as other significant conditions contributing to death.  The Board points out that the service treatment records are not associated with the record.  In addition, there are Forms 21-4142 of record showing providers from whom the Veteran had sought treatment for his medical conditions from 2007 to 2009.  There is no indication the RO sought such records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's service treatment records.

2.  The AOJ should contact the appellant and request she identify all providers of treatment (VA and non-VA) the Veteran received for his heart and kidney disease since service, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Thereafter, the AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

3.  Thereafter, the AOJ should undertake any necessary development.

4.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


